                            Case 6:20-cv-01302-JAR-JPO Document 1-2 Filed 10/29/20 Page 1 of 5




                                                                 EXHIBIT B

       Claim Limitation                                                          Infringement
Claim 1
1. A system for managing a         T-Mobile’s coverage map tool (https://www.t-mobile.com/coverage/coverage-map) is a system for
network using a processor, the     managing a telecommunications network using a processor.
system comprising:
a database server configured to    T-Mobile’s coverage map tool uses a hardware/software associated with an internal database to retrieve and
retrieve and to transmit network   transmit network data in the form of T-Mobile’s cell signal strength and cell “customer verified” icons as
data and geospatial data;          well as geospatial data in the form of roads, bodies of water, neighborhoods, and landmarks.




a web server configured to         T-Mobile’s coverage map tool uses hardware/software implementing a web-based technology configured to
receive a search criteria, to      (1) receive user input defining a geographic area of interest in the form of an address or zip code,
transmit the search criteria, to   (2) transmit the geographic area of interest, (3) to receive a map, and (4) to transmit the map.


                                                                    Ex.B-1
                           Case 6:20-cv-01302-JAR-JPO Document 1-2 Filed 10/29/20 Page 2 of 5




       Claim Limitation                                                              Infringement
receive a map, and to transmit
the map; and




a map server configured to         T-Mobile’s coverage map tool uses hardware/software to (1) receive user input defining a geographic area
receive the search criteria from   of interest in the form of an address or zip code, (2) assign a location identifier to the user input, (3) retrieve
the web server, to geocode the     network data in the form of T-Mobile’s cell signal strength and cell “customer verified” icons as well as
search criteria, to retrieve       geospatial data in the form of roads, bodies of water, neighborhoods, and landmarks corresponding the
network data and geospatial        location identifier, and (4) generate the map comprising the network data and the geospatial data.
data from the database server
corresponding to the geocode,
and to generate the map
comprising the network data
and the geospatial data.




                                                                      Ex.B-2
                         Case 6:20-cv-01302-JAR-JPO Document 1-2 Filed 10/29/20 Page 3 of 5




      Claim Limitation                                                        Infringement




Claim 86
86. A method for managing a    T-Mobile’s coverage map tool (https://www.t-mobile.com/coverage/coverage-map) implements a method
network using a processor      for managing a telecommunications network using a processor.
comprising:
receiving a search criteria;   T-Mobile’s coverage map tool receives user input defining a geographic area of interest in the form of an
                               address or zip code.




                                                                Ex.B-3
                          Case 6:20-cv-01302-JAR-JPO Document 1-2 Filed 10/29/20 Page 4 of 5




      Claim Limitation                                                           Infringement




determining a geocode for the     T-Mobile’s coverage map tool uses hardware/software to assign a location identifier to the user input.
search criteria;
obtaining network data and        T-Mobile’s coverage map tool obtains network data in the form of T-Mobile’s cell signal strength and cell
geospatial data within a search   “customer verified” icons as well as geospatial data in the form of roads, bodies of water, neighborhoods,
range of the geocode;             and landmarks within an area within a predetermined distance (i.e., the display area) of the location
                                  identifier.

transmitting the network data     T-Mobile’s coverage map tool transmits the network data and the geospatial data for display with a map in
and the geospatial data for       the user’s browser.
display with a map.



                                                                   Ex.B-4
                   Case 6:20-cv-01302-JAR-JPO Document 1-2 Filed 10/29/20 Page 5 of 5




Claim Limitation                                           Infringement




                                                 Ex.B-5
